   Case 2:20-cr-00494-SDW Document 5 Filed 06/17/20 Page 1 of 2 PageID: 14




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA             : Hon. Susan D. Wigenton

            v.                       : Crim. No. 20-494 (SDW)

SAMORA PATTERSON                     :

                            SCHEDULING ORDER

      This matter having come before the Court for an entry of a scheduling

order; and the United States being represented by Craig Carpenito, United States

Attorney for the District of New Jersey (by Sean M. Sherman, Assistant U.S.

Attorney, appearing); and the Defendant Samora Patterson, being represented

by K. Anthony Thomas, Esq.; and the parties having met and conferred and

having determined that this matter may be treated as a criminal case that does

not require extensive discovery within the meaning of paragraph 3 of this Court’s

Standing Order for Criminal Trial Scheduling and Discovery; and the parties

having agreed on a schedule for the exchange of discovery and the filing and

argument of pretrial motions; and the Court having accepted such schedule, and

for good cause shown,

      It is on this 17th day of June, 2020, ORDERED that:

      1.    The Government shall provide all discovery required by Federal Rule

of Criminal Procedure 16(a)(1) on or before July 31, 2020.

      2.    The Government shall provide exculpatory evidence, within the

meaning of Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, on or before

July 31, 2020. Exculpatory evidence that becomes known to the Government
   Case 2:20-cr-00494-SDW Document 5 Filed 06/17/20 Page 2 of 2 PageID: 15




after that date shall be disclosed reasonably promptly after becoming known to

the Government.

      3.     The Defendant shall provide all discovery required by Federal Rule

of Criminal Procedure 16(b)(1) on or before August 10, 2020.

      4.     The Defendant shall provide any and all notices required by Federal

Rules of Criminal Procedure 12.1, 12.2, and 12.3 on or before August 17, 2020.

      5.     The following shall be the schedule for pretrial motions in this

matter:

           a) The Defendant shall file any and all pretrial motions, pursuant to

Federal Rules of Criminal Procedure 12(b) and 41(h), in the manner set forth in

L. Civ. R. 7.1, on or before August 28, 2020.

           b) The Government shall file any response to the Defendant’s pretrial

motions on or before September 11, 2020.

           c) The Defendant shall file any reply on or before September 18, 2020.

                                                                    TBD
           d) Oral argument on pretrial motions shall be held on ____________ at

____ a.m./p.m.




                                 s/Susan D. Wigenton
                                __________________________________________
                                THE HONORABLE SUSAN D. WIGENTON
                                United States District Judge




                                        2
